DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 06/06/2022 have been entered. Claims 1-10 remain pending in the application. Claim 10 is newly presented
 
Applicant’s argument, filed 06/06/2022, with respect to the specification have been fully considered and are persuasive. Therefore, the previous objections to the specification, set forth in the previous office action mailed 03/04/2022, have been withdrawn. 

Response to Arguments
Applicant's arguments, with respect to 35 U.S.C 101 filed 06/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that the instant amended claims are NOT directed towards an abstract idea and thus the rejection under 101 should be withdrawn. The examiner respectfully disagrees. 
The applicant argues that the claims are NOT directed towards one of the enumerated exceptions as set forth by the 2019 Guidance. In particular the applicant argues: 
For instance, claim 1 does not merely recite mathematical concepts. Further, the claim does not recite a mental process because the steps are not practically performed in the human mind. Finally, the above recited features of claim 1 are directed to patent eligible subject matter because they do not fall under the human activity group. 
For instance, the claimed features are directed to a computer-based machine learning and training technology, which is clearly not directed to an abstract idea. 
Specifically, the claimed features provide a very practical application of more accurately predicting performance of a classifier to the number of samples of labeled data in a machine learning/training system. 
Accordingly, the claimed feature overcomes the problems with the conventional machine learning/training systems by providing higher accuracy and efficiency in the machine learning/training process. Thus, the claimed features are eligible because it does not recite a judicial exception. 
In particular, Applicant respectfully submits that the amended claim features are rooted in computer technology to address a computer related problem of machine learning/training, and as such, cannot be practically performed in human-mind with pen and paper. 
Here, it is clear that a core focus of the independent claims is providing a technological solution that addresses the problem of conventions systems…
Again, the examiner respectfully disagrees. 
First, other than making general statements about the invention as a whole, the applicant does not present arguments that specifically challenge or address the rejection. In very general terms, the applicant states, in a conclusory manner, that the claims are not directed towards a judicial exception. 
For at least this first reason, applicant’s arguments are not persuasive. 
	Second, the above argument appears to be arguing that the instant invention is an improvement over conventional technology; again, the examiner respectfully disagrees. 
	While, and merely for the sake of argument, the instant invention could hypothetically be seen as an improvement over conventional technology, the instant claim language does NOT reflect the alleged improvement. 
	MPEP 2106.05(a) provides guidance on this and recites, at least in part: 
…After the examiner has consulted the specification and determined that the disclosed invention improves technology, the claim must be evaluated to ensure the claim itself reflects the disclosed improvement in technology. Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1316, 120 USPQ2d 1353, 1359 (patent owner argued that the claimed email filtering system improved technology by shrinking the protection gap and mooting the volume problem, but the court disagreed because the claims themselves did not have any limitations that addressed these issues). That is, the claim must include the components or steps of the invention that provide the improvement described in the specification. However, the claim itself does not need to explicitly recite the improvement described in the specification (e.g., "thereby increasing the bandwidth of the channel”) …
	From the above, it can be seen that the improvement alleged by the invention and, indeed applicant’s arguments, must be reflected in the claim language. Even supposing that the improvement was present in the claim language, which the examiner contends, the alleged improvement appears to merely come from the judicial exception alone. 
	Again, the examiner MPEP 2106.05(a) provides guidance and recites, at least in part: 
	It is important to note, the judicial exception alone cannot provide the improvement. The improvement can be provided by one or more additional elements. See the discussion of Diamond v. Diehr, 450 U.S. 175, 187 and 191-92, 209 USPQ 1, 10 (1981)) in subsection II, below. In addition, the improvement can be provided by the additional element(s) in combination with the recited judicial exception… Thus, it is important for examiners to analyze the claim as a whole when determining whether the claim provides an improvement to the functioning of computers or an improvement to other technology or technical field
	Upon considering the amended claim language, the alleged improvement set forth by applicant’s arguments appear to merely come from the judicial exception alone. 
	Specifically, the applicant alleges that, as recited in at least representative claim 1: 
	Extract a reference data set that is similar to a target data set…based on a similarity between a reference data set and the target data set, wherein the one or more reference data sets include labeled reference data, and the target data set includes labeled target data…
	Provides an improvement. However, this is not the case and indeed simply further recites an abstract idea due, at least in part, to the high level of generality of the subject matter claimed. 
	Further, just because a particular abstract idea is new does not mean it is not an abstract idea. MPEP 2106.04 speaks directly to this and recites, at least in part: 
	The Supreme Court’s decisions make it clear that judicial exceptions need not be old or long-prevalent, and that even newly discovered or novel judicial exceptions are still exceptions. For example, the mathematical formula in Flook, the laws of nature in Mayo, and the isolated DNA in Myriad were all novel or newly discovered, but nonetheless were considered by the Supreme Court to be judicial exceptions because they were "‘basic tools of scientific and technological work’ that lie beyond the domain of patent protection." Myriad, 569 U.S. 576, 589, 106 USPQ2d at 1976, 1978 (noting that Myriad discovered the BRCA1 and BRCA1 genes and quoting Mayo, 566 U.S. 71, 101 USPQ2d at 1965); Flook, 437 U.S. at 591-92, 198 USPQ2d at 198 ("the novelty of the mathematical algorithm is not a determining factor at all");
The examiner refers to the maintained rejection under 101 below for more details. 
	For at least the reasons above and the reasons stated in the rejection under 101 below, the rejection under 101 is maintained and updated to reflect the instant amendments.

Applicant's arguments, with respect to 35 U.S.C 112(b) filed 06/06/2022 have been fully considered but they are not persuasive. 
	Applicant states that the instant amendments overcome the rejections under 112(b). However, this is simply not true. 
	For example, the examiner rejected as least representative claim 1 for reciting: 
	Extract a reference data set that is similar to a target data set…”
In response the applicant has amended at least representative claim 1 to recite, at least in part: 
	Extract a reference data that is similar to a target data set…based on a similarity between the reference data set and the target data set…”
	This amendment does solve the issues raised. That is, if the reference data set extracted is similar to target data, of course, that similarity will be “…based on a similarity between the reference data set and target data set…” Thus, this amendment does not address the issue(s) under 112(b); namely, how is “similarity” determined or what makes the extracted reference data set similar to the target data set? Without this question answered the claim remains indefinite. 
	The examiner also rejected at least claim 3 as being wholly indefinite. The instant claim amendments do not solve this issue and, as discussed below, introduce issues under 112(a). 
	The examiner refers to the maintained rejection below for more details. 
Applicant's arguments, with respect to 35 U.S.C 102 filed 06/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that prior art of record does not teach at least the amended claim language. 
However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Indeed, at best, the applicant merely recites the amended claim language and states in a conclusory manner that Tachibana does not teach the amended claim language. This does NOT make any specific challenges to the rejection. 
Additionally, applicant's arguments do not comply with 37 CFR 1.111(c) because they do not clearly point out the patentable novelty which he or she thinks the claims present in view of the state of the art disclosed by the references cited or the objections made. Further, they do not show how the amendments avoid such references or objections.
For any or all of the reasons above, applicant’s arguments are NOT persuasive and the rejection under 102 is maintained. The examiner refers to rejection under 102 for more details. 

	
Claim Objections
Claim 5 objected to because of the following informalities: 
Claim 5 presents grammatically incorrect language. For example, claim 5 recites, at least in part: 
“…based on a similarity between a feature vector of data group of labels in the target data set…” 
The examiner notes the emphasized language. Appropriate correction is required.
 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: With respect to Step 1 of the 101 analysis, Claims 1, 8, 9 are each respectively drawn towards a system, method, and non-transitory computer storage medium. Therefore, Claims 1, 8, and 9 pass Step 1. 
Analysis of representative Claim 1: 
Step 2A Prong 1 and Step 2A Prong 2: Does the claim(s) recite an abstract idea? If so, does the claim(s) recite any additional elements that integrate the abstract idea into a practical application? 
Yes, representative Claim 1 recites an abstract idea; and 
NO, representative Claim 1 does NOT recite any additional elements that integrate the abstract idea into a practical application. 
Specifically, representative Claim 1 recites: 
A memory storing instructions; and one or more processors configured to execute the instructions to…
This limitation is considered an additional element. However, under Step 2A Prong 2 this additional element does NOT integrate the abstract idea into a practical application because it simple amounts to using a general purpose computer as a tool to implement the abstract idea (MPEP 2106.05(f). Because this additional element was found to NOT integrate the abstract idea into a practical application, this additional element must further be considered under Step 2B (see below) 
Extract a reference data set that is similar to a target data set, from one or more reference data sets.
Under the Broadest Reasonable Interpretation, this limitation, under Step 2A Prong 1 is considered part of the abstract idea. That is, given a list of data and human could reasonably create a new list (e.g. using a pen and a piece of paper) that is similar to a target data set (i.e. mental process). This would be performed by the human using a simple evaluation, opinion, or judgement. 
For clarity of record, the examiner has NOT identified any additional elements in this limitation that must be considered further. 
Based on a similarity between the reference data set and the target data set, wherein the one or more reference data sets include labeled reference data, and the target data set includes labeled target data
Under Step 2A Prong 1, this limitation is considered part of the abstract idea. Specifically, this limitation is considered a mental process. That is, extracting some data set (e.g. creating a new data set) based on the similarity between at least one data set and another where both are already labeled is a process that a human can perform mentally or with a pen and piece of paper. Based on a simple observation or judgement, a human could compare two lists of items which are already labeled and create a new list based on those labels. 
Additionally, further under step 2A Prong 1, “…based on a similarity…” is directed towards a mathematical concept. That is, under BRI in light of the specification, the process of extracting a similar data set based on a similarity is simply using a mathematical equation to calculate the similarity between two data sets and thus recites a mathematical concept. 
Estimate a performance of a classifier, by using both the labeled reference included in the extracted reference data set and the labeled target data, wherein number of samples of the labeled reference data is larger than the number of samples of the labeled target data; and output the estimated performance. 
Under Step 2A Prong 1, this limitation is considered part of the abstract idea. Specifically, this limitation is considered both a mental process and a mathematical concept. As a mental process, the functionality encompassed by “estimate a performance of a classifier… by using both the labeled reference included in the extracted reference data set and the labeled target data” is nothing more than a human performing a simple judgement, observation, or evaluation. For example, given a list of numbers (e.g. “…by using both the labeled reference included in the extracted reference data set and the labeled target data …”) a human could, using a pencil and a piece of paper or mentally, calculate an average number of correct classifications. As another example, given a list of pictures and a classifiers predicted label of that picture, a human could simply observe both the label and the picture and perform a simple evaluation to estimate the classifiers performance (e.g. is the picture labeled correctly). Finally, simply by writing down or speaking the estimated accuracy or performance, a human could reasonably “output the estimated performance”. As a mathematical concept, the functionality encompassed by the claim language is nothing more than apply a mathematical equation to the labels of the dataset and obtaining a similarity or accuracy measurement. 
This limitation does contain the additional element of “…a classifier…” However, this additional element, due at least in part to the high level of generality, does NOT integrate the abstract idea into a practical application because of it simply amounts to using a general purpose computer as a tool to implement the recited abstract idea (MPEP 2106.05(f)). 
This limitation also contains the additional element of “…wherein number of samples of the labeled reference data is larger than number of samples of the labeled target data. Under Step 2A Prong 2, this limitation is considered insignificant extra-solution activity (MPEP 2106.05(g)). 
Step 2B: does the recite additional element amount to significantly more than the judicial exception? 
	No, the identified additional elements do NOT amount to significantly more than the judicial exception.
	Specifically: 
A memory storing instructions; and one or more processors configured to execute the instructions to…
Similarly to the above this additional element does NOT amount ot significantly more than the judicial exception because other than merely amounting to a general purpose computer which acts as a tool (MPEP 2106.05(f)), this additional element only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. computers) (MPEP 2106.05(h)). 
…a classifier…
This additional element, similarly to the above, merely generally links the use of the judicial exception to a particular technological environment or field of use (e.g. machine learning) (MPEP 2106.05(h)). 
 “…wherein number of samples of the labeled reference data is larger than number of samples of the labeled target data.
 Under Step 2B, this limitation is considered insignificant extra-solution activity (MPEP 2106.05(g)). 

Conclusion: Because Claim 1 fails step 2A and step 2B of the 101 analysis, Claim 1 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 2: 
Claim 2 is dependent on Claim 1 and therefore recites the same abstract idea as Claim 1. However, claim 2 further recites: “estimate the performance of the classifier by using a performance characteristic representing the performance of the classifier that is trained with the labeled data in the extracted reference data set, to the number of samples of labeled data in the extracted reference data set.”
This limitation is considered part of the abstract idea. Merely for sake of the brevity the examiner refers to the “estimate the performance” limitation as analyzed above with respect to Claim 1. That is, this limitation recites both a mental process and a mathematical concept. 
Additionally, claim 2 recites the additional element of “…the classifier…”
This additional element, as similarly analyzed under Claim 1 does NOT integrate the abstract idea into a practical application and does not amount to significantly more than the judicial exception because it merely amounts to using a general purpose computer as a tool to implement the abstract idea (MPEP 2106.05(f)) and, further, only generally links the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05(h)). 
Because Claim 2 recites the same abstract idea as Claim 1 and itself fails Step 2A and Step 2B of the 101 analysis, Claim 2 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
	
Analysis of Claim 3: 
	Claim 3 is dependent upon Claim 2 and therefore recites the same abstract idea as Claim 2. Claim 3, however, additionally recites: 
The target data set includes a first number of samples of labeled data, and each of the one or more reference data sets includes a second number of samples of labeled data, the second number being larger than the first number 
This limitation is considered an additional element. Under Step 2A Prong 2, this additional element does NOT integrate the abstract idea into a practical application because it is considered insignificant extra-solution activity (MPEP 2106.054(g)); namely this additional element merely amounts to data gathering and/or selecting a data source or a particular type of data to be manipulated. 
Under Step 2B, this additional element does NOT amount to significantly more than the judicial exception because it only generally links the use of the judicial exception to a particular technological environment or field of use (e.g. databases) (MPEP 2106.05(h)). 
Estimating a performance of the classifier that is trained with the second number of samples of labeled data in the target data set, by using a performance of the classifier that is trained with the first number of samples of labeled data in the target data set, a performance of the classifier that is trained with the first number of samples of labeled data in the extract reference data set, and a performance of the classifier that is trained with the second number of samples of labeled data in the extract reference data set
This limitation is considered part of the abstract idea because it recites a mental process and a mathematical concept. Specifically, and merely for sake of brevity, the examiner refers to the analysis given to “estimate the performance of a classifier” as described above with respect to Claim 1. That is, this limitation and specifically the functionality of estimating a performance is nothing more than the use of a mathematical concept, mathematical equation, and/or a human performing a simple evaluation or judgement. 
Because Claim 3 recites the same abstract idea of Claim 2 and itself fails step 2A and step 2B of the 101 analysis, Claim 3 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 4: 
	Claim 4 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 4, however, additionally recites: extract the reference data set that is similar to the target data set, based on a similarity between a performance characteristic to a number of samples of labeled data in the target data set and a performance characteristic to a number of samples of labeled data in each of the one or more reference data sets. 
	This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. As a mental process, the broadest reasonable interpretation of “extract the reference data set…based on a similarity…” is nothing more than comparing the performance (e.g. a number) of two datasets. This functionality encompasses nothing more than a simple judgement or evaluation which a human could mental perform or perform with a pencil and a piece of paper. As a mathematical concept, the functionality encompassed by the Broadest Reasonable Interpretation, is nothing more than applying a mathematical equation to the performance measures of two datasets and observing the outcome. 
	For clarity of record, the examiner has NOT identified any additional elements that must be considered further. 
	Because Claim 4 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 4 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
	

Analysis of Claim 5: 
	Claim 5 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 5, however, additionally recites: extract the reference data set that is similar to the target data set, based on a similarity between a feature vector of data groups of the labels in the target data set and a feature vector of data group of labels in each of the one or more reference data sets. 
	This limitation is considered part of the abstract idea because it recites a mathematical concept. As a mathematical concept, the functionality encompassed by the Broadest Reasonable Interpretation, is nothing more than applying a mathematical equation to feature vectors and comparing and observing the outcome of that comparison. 
	For clarity of record, the examiner has NOT identified any additional elements that must be considered further. 
	Because Claim 5 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 5 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

Analysis of Claim 6: 
	Claim 6 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 6, however, additionally recites: when extracting the reference data set, generate one or more new reference data sets by extracting labeled data from each of the one or more reference data sets in such a way that a ratio of numbers of samples of data for respective labels in the extracted labeled data is the same or approximately the same as a ratio of numbers of samples of data for respective labels in the target data set, and extract the reference data set that is similar to the target data set from the one or more new reference data sets. 
	This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. As a mental process, the broadest reasonable interpretation of “extract the reference data set…in such a way that a ratio…is the same as or approximately the same as a ratio…” is nothing more than comparing two numbers (e.g. two ratios) and writing down a list data that satisfies the inequality. This functionality encompasses nothing more than a simple judgement or evaluation which a human could mental perform or perform with a pencil and a piece of paper. As a mathematical concept, the functionality encompassed by the Broadest Reasonable Interpretation, is nothing more than applying a mathematical equation to ratios computed on two datasets and applying an inequality to the two data sets.  
	For clarity of record, the examiner has NOT identified any additional elements that must be considered further. 
	Because Claim 6 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 6 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 7: 
	Claim 7 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 7, however, additionally recites: extract the reference data set that is similar to the target data set, based on a similarity between a ratio of numbers of samples of data for respective labels in the target data set and a ratio of numbers of samples of data for respective labels in each of the one or more reference data sets. 
	This limitation is considered part of the abstract idea because it recites both a mental process and a mathematical concept. As a mental process, the broadest reasonable interpretation of “extract the reference data set…in such a way that a ratio…is the same as or approximately the same as a ratio…” is nothing more than comparing two numbers (e.g. two ratios) and writing down a list data that satisfies the inequality. This functionality encompasses nothing more than a simple judgement or evaluation which a human could mental perform or perform with a pencil and a piece of paper. As a mathematical concept, the functionality encompassed by the Broadest Reasonable Interpretation, is nothing more than applying a mathematical equation to ratios computed on two datasets and applying an inequality to the two data sets.  
	For clarity of record, the examiner has NOT identified any additional elements that must be considered further. 
	Because Claim 7 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 7 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 
Analysis of Claim 10: 
Claim 10 depends on Claim 1 and therefore recites the same abstract idea as Claim 1. Claim 10, however, additionally recites: the one or more processors is configured to executed the instructions to: generate a graph of a performance curve from the performance of the classifier trained with the labeled reference data included in the extracted reference data set and the performance of the classifier trained with the labeled target data; and outputting the graph of the performance curve as the estimated performance. 
This claim is considered an additional element. Under Step 2A Prong 2 and Step 2B, the functionality encompassed by this claim under BRI in light of the specification nothing more than insignificant extra-solution activity (MPEP 2106.05(g)) That is, specifying data to be presented and then outputting that data is nothing more than selecting a particular data source or type of data to be manipulated. Indeed, this limitation appear to follow one of the examples given in MPEP 2106.05(g)). For example, “Selecting information [e.g. what the classifier is trained on], based on types of information and availability…for collection, analysis [e.g. performance of the classifier trained on the specified data], and display [e.g. graph and output the graph].”). 
Because Claim 10 recites the same abstract idea as claim 1 and itself fails step 2A and step 2B of the 101 analysis, Claim 10 is NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 

	The examiner notes that Claims 8 and 9 recite similar subject matter to that of Claim 1. Therefore, claims 8 and 9 recite a similar abstract idea. Merely for sake of brevity the full analysis of Claims 8 and 9 are omitted here, but it should be understood that the same reasoning and analysis as applied to claim 1, as described above, apply to claims 8 and 9. Therefore, Claims 8 and 9 are NOT patent eligible and therefore a rejection under 35 U.S.C. 101 is appropriate. 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 3 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 3, as amended recites: 
wherein the target data set includes a first number of samples of labeled data, and each of the one or more reference data sets includes a second number of samples of labeled data, the second number being larger than the first number, and, the one or more processors is configured to execute the instructions to: estimate a performance of the classifier that is trained with the second number of samples of labeled data in the target data set, by using a performance of the classifier that is trained with the first number of samples of labeled data in the target data set, , a performance of the classifier that is trained with the first number of samples of labeled data in the extracted reference data set, and a performance of the classifier that is trained with the second number of samples of labeled data in the extracted reference data set.
At least the above claim language does not appear to have support within the as-filed specification. 
The basis of this rejection is rooted in the claim language as was presented in the preliminary amendments as well as the claim language examined which resulted in the non-final dated 03/04/2022. 
In particular, the examiner notes that each of the limitations as previously examined contained the word “when”. This, in turn, created contingency for each of the limitations. For example, and as an analogy, “a performance when this happened” or “a performance when that happened”. 
However, as presently amended, this contingency appears to be removed and thus, as interpreted under BRI, the functionality of claim 3 requires all of the “a performance…”. This functionality does NOT appear to be supported. 
For example, Paragraph [0031] of the PG-pub recites, at least in part: 
A performance curve is generated by cross -validation using labeled data selected from a data set, for example. When the leave - one - out method is used as the cross - validation, one sample of data is extracted from selected “k” samples of labeled data, and the training unit 140 described below trains the classifier 150 by using the remaining “k - 1” samples of data. Then, a result of classification of the extracted one sample of data by the trained classifier 150 is validated with the given label. By repeating such training, classification, and validation “K” times while changing a sample of data to be extracted, and averaging the results, a performance value for the “k” samples of labeled data is calculated. Note that as the cross - validation, K - fold cross validation other than the leave - one - out method may be used.
From the above, it is clear that at some given time only one data set is being used and a performance is generated. 
	Another example is [0045] of the PG-pub which recites, at least in part: 
The classifier 150 is trained with samples of labeled data included in the target data set Dt or the reference data set Di, and classifies samples of data in the target data set Dt or the reference data set Di.
From the above, it is clear that at any one time, the classifier is only trained on one of the data sets. And, as presently amended, claim 3 appears to require that at any one time the classifier is trained on at least three different datasets or number of samples.
Thus, as can be seen, claim 3 does not find support within the as-filed specification. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Representative Claim 1 recites:
“…extract a reference data set that is similar to a target data set, from one or more reference data sets…” 
This limitation is indefinite because the term “similar” is considered a relative term and, by the claim language itself, it is not clear what the applicant intends “…similar to a target data set…” to encompass. That is, how is the reference data set considered “similar”? 
The examiner further refers to the response to arguments above. 
For clarity of record, the examiner notes that independent Claims 8 and 9 recite similar language to that of representative Claim 1 and therefore Claims 8 and 9 are similarly rejected under 112(b). 

Claim 2 is indefinite. It is unclear what features that the applicant is attempting to claim. The issues include: 
1. “…by using a performance characteristic representing the performance…” It is unclear if “a performance characteristic representing the performance…” is different or the same “…a performance…” as recited in Claim 1. 
For purpose of examination, interpretation, and compact prosecution, Claim 2 is interpreted, under the Broadest Reasonable Interpretation in light of the specification as calculating, obtaining, or otherwise estimating some classifiers performance based on the number of samples presented to the classifier. 
Claim 3 is wholly indefinite. It is unclear what features that the applicant is attempting to claim. The issues include: 
1. Claim 3 recites multiple iterations of “…estimate a performance of the classifier...”, “…a performance when the classifier is trained…”, “…a performance when the classifier is trained…” Each and every “a performance” introduces an antecedent basis issue because it is unclear if each and every “a performance” is a separate performance measure or is the same performance measure but only when the classifier is trained on a particular data set. 
2. Claim 3 recites: 
“the target data set includes a first number of samples of labeled data, and each of the one or more reference data sets includes a second number of samples of labeled data, the second number being larger than the first number”
Claim 3 depends on claim 2, which in turn, depends on claim 1. Claim 1 recites: 
“…wherein number of samples of the labeled reference data is larger than number of samples of the labeled target data.” 
It is unclear what the difference is, if any, between claim 3’s recitation of the number of samples and claim 1’s recitation of the number of samples. 
For purposes of examination, Claim 3’s recitation of the number of samples (e.g. larger) will be considered to encompass the same subject matter as claim 1’s recitation. 
Additionally,  Claim 3 is interpreted, under the Broadest Reasonable Interpretation in light of the specification, as encompassing any form of the use of “cross-validation”. 
More specifically, Paragraph [0026] of the specification recites, at least in part: 
“A performance curve is generated by cross-validation using labeled data selected from a data set, for example. When the leave-out-out method is used as the cross validation, one sample of data is extract from selected ‘k’ samples of labeled data, and the training unit 140 …trains the classifier 150 by using the remaining ‘k-1’ samples of data. Then a result of classification of the extracted one sample of data by the trained classifier 150 is validated with the given label. By repeating such training, classification, and validation ‘k’ times while changing a sample to be extracted, and averaging the results, a performance value for the ‘k’ samples of labeled data is calculated. Note that as the cross-validation, K-fold cross-validation other than the leave-one-out method may be used…” 
As can be seen, under Broadest Reasonable Interpretation in light of specification (e.g. paragraph [0026]), the process of Claim 3 appears to be cross-validation and thus is interpreted as encompassing any form of cross-validation. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


For clarity of record and ease of reading, the examiner notes the following: 
Any text that is bolded is a limitation of a claim. 
The “teaching” or reference citation, along with any necessary examiner notes are contained within the parentheses “()” following the bolded claim language. 
Any text that is underlined is emphasized language from reference(s) used and/or particular important examiner notes. While NOT fully reflective of the rejection as a whole, these underlined passages are indicative or otherwise reflective of key evidence.   

Claim(s) 1-5 and 8-10 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Tachibana et al. (“Semi-automatic classification of birdsong elements using a linear support vector machine”, NPL 2014). 
With respect to Claim 1, Tachibana teaches an information processing system comprising: a memory storing instructions; and one or more processors configured to execute the instructions to…(Tachibana Pg. 7 Col. 2 “In our computation environment (2.8-GHz CPU, 8-GB RAM, Windows 7-64 bit…”)
Extract a reference data set that is similar to a target data set, from one or more reference data sets (Tachibana c.f. Figure 1 note “subset extraction” and/or “classification”. Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” The examiner notes that generating a “instruction dataset” based on a small population of a song elements (e.g. target dataset) teaches “extract a reference data set that is similar to a target data set, from one or more reference data sets”.
Based on a similarity between the reference data set and the target data set, wherein the one or more reference data sets included labeled referenced data, and the target data set include labeled target data (Tachibana Pg. 4 Col. 2 “First the classifier was trained using the one-minute instruction dataset [i.e. target dataset]. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class. Through such projection each sample value was transformed into a normalized space where the class boundary, the margin toward inside of the class, and another side margin were expressed as 0, 1, and -1, respectively. The normalized score can be derived for each label class, and the SVM classifier algorithm used in this experiment judges a data sample as belonging to the class corresponding to the evaluation axis on which the sample shows the highest value (maximum). Here, we defined the evaluation score of each sample as the maximum value among all evaluation axes…Therefore, we extracted the subset data from dataset 3 for each bird at several locations on the evaluation axis within values corresponding to bilateral margins….” 
The examiner notes that extracting a subset data (e.g. reference data set) based on an evaluation score of the samples and choosing those samples that had a score within the bilateral margins teaches “…based on a similarity between the reference data set and the target data set, wherein the one or more reference data sets included labeled referenced data, and the target data set include labeled target data…”).
Estimate a performance of a classifier, by using both the labeled data included in the extracted reference data set and the labeled target data (Tachibana Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” Pg. 3 Col. 2 “ The dataset for the evaluation (dataset 1) consisted of 64 examples per syllable type of each of eight birds. Syllable types were manually classifier by an expert researcher to generate the data for classifier evaluation…The accuracy of the classifier was assessed by cross-validation testing where the training and testing data were chosen from dataset 1 with no overlap….”
Tachibana Pg. 4 Col. 2 “The classification procedure was applied to a large dataset…The one-minute data (half of dataset 2) were first used to train the classifier. Then, the trained classifier processed one-whole-day data of 13 birds (dataset 3)…Manual labeling by an expert was performed on a subset of dataset 3…The correct rate for the entire dataset was estimated from the correct rate of the subset…” 
The examiner notes that calculating a “correct rate” of a classifer by validating the labels made by the classifier to those known to be correct (e.g. manually labeled by an expert) teaches “by using both the labeled data included in the extracted reference data set and the labeled target data”.)
Wherein the number of samples of the labeled reference data is larger than number of samples of the labeled target data (Tachibana Pg. 1 Col. 2 “We propose a semi-automatic classification procedure using an efficient classifier the [SVM]…Through this procedure, users perform manual classifier on a small population of song elements to generate an instruction dataset …Then the instruction dataset is used to train a machine classifier that processes the full dataset.” The examiner notes that Tachibana’s “instruction data set” teaches the claimed “target data set” and the reference data set is Tachibana’s “full dataset”. A person of ordinary skill in the art would realize that because the “instruction dataset” is a subset (i.e. small population) of the full dataset, the instruction dataset (i.e. target data set) “number of samples” (i.e. first number) is smaller than the number of samples (i.e. second number) in the full data set (i.e. reference data set).).
Output the estimated performance (Tachibana Pg. 5 c.f. Figure 2 note “correct rate vs. number of samples. The examiner notes that the performance curve and the “accuracy of the classifier” (Pg. 3 Col. 2) teach “output the estimated performance”.). 

With respect to Claim 2, Tachibana teaches wherein the one or more processors is configured to executed the instructions to: estimate the performance of the classifier by using a performance characteristic representing the performance of the classifier that is trained with labeled data in the extracted reference data set, to the number of samples of labeled data in the extracted reference data set (Tachibana Pg. 3 Col. 2 “The accuracy of the classifier assessed by cross-validation testing where the training and testing data were chosen from dataset 1 with no overlap. The number of training samples (N) for one syllable label was systematically varied…A set of training and test for each condition…was performed repeatedly on randomly selected labels and samples…Then 20 training and 10 test samples were randomly extracted from the pooled dataset of 64 samples. The random select of labels and samples was repeated 30 and 20 times, respectively. Therefore, the validation was performed 600 times for each condition for each bird. The classification performance was defined as the percentage of correctly classified syllables…”). 
With respect to Claim 3, Tachibana teaches wherein the target data set includes a first number of samples of labeled data, and each of the one or more reference data sets includes a second number of samples of labeled data, the second number being larger than the first number (Tachibana Pg. 1 Col. 2 “We propose a semi-automatic classification procedure using an efficient classifier the [SVM]…Through this procedure, users perform manual classifier on a small population of song elements to generate an instruction dataset …Then the instruction dataset is used to train a machine classifier that processes the full dataset.” The examiner notes that Tachibana’s “instruction data set” teaches the claimed “target data set” and the reference data set is Tachibana’s “full dataset”. A person of ordinary skill in the art would realize that because the “instruction dataset” is a subset (i.e. small population) of the full dataset, the instruction dataset (i.e. target data set) “number of samples” (i.e. first number) is smaller than the number of samples (i.e. second number) in the full data set (i.e. reference data set).). 
Tachibana further teaches, as best understood, the one or more processors is configured to execute the instructions to: estimate a performance of the classifier that is trained with the second number of samples of labeled data in the target data set, by using a performance of the classifier that is trained with the first number of samples of labeled data in the target data set, a performance of the classifier that is trained with the first number of samples of labeled data in the extracted reference data set, and a performance of the classifier that is trained with the second number of samples of labeled data in the extracted reference data set (As an initial matter, the examiner notes the 112(b) rejection above with respect to Claim 3 as well as the examiner BRI in light of the specification. 
Tachibana c.f. Figure 3. Note at least caption. “Cross validation performances of two-minutes dataset. (A) correct rate percentage for each of instruction data size conditions.” The examiner notes that, as explained in the 112(b) for Claim 3, the BRI of claim 3 is the use of cross-validation. As can be seen, Tachibana figure 3 shows that cross-validation was performed between the instruction dataset (e.g. target dataset) and a subset of the full dataset (e.g. reference dataset). 
Alternatively, Tachibana Pg. 4 Col. 2 “The classification procedure was applied to a large dataset…The one-minute data (half of dataset 2) were first used to train the classifier. Then, the trained classifier processed one-whole-day data of 13 birds (dataset 3)…Manual labeling by an expert [e.g. target data set] was performed on a subset of dataset 3 instead of the entire dataset…The correct rate for the entire dataset was estimated from the correct rate of the subset….First the classifier was trained using one-minute instruction dataset. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class…Correct rates were calculated for each location and were fitted by a logistic curve as a function of the evaluation score, called the correct rate function. Then, an occurrence probability curve of the evaluation score was derived by averaging proportional occurrence histograms of all birds. Multiplication of the correct rate function and the occurrence probability density provided an estimate of the probability density of correct label. Then, the overall correct rate was estimated by accumulation (or an integral) of the correct label probability density.”). 
With respect to Claim 4, Tachibana teaches the one or more processors is configured to execute the instructions to: extract the reference data set that is similar to the target data set, based on a similarity between a performance characteristic to a number of samples of labeled data in the target data set and a performance characteristic to a number of labeled data in each of the one or more reference data sets (Tachibana Pg. 4 Col. 2 “The classification procedure was applied to a large dataset…The one-minute data (half of dataset 2) were first used to train the classifier. Then, the trained classifier processed one-whole-day data of 13 birds (dataset 3)…Manual labeling by an expert [e.g. target data set] was performed on a subset of dataset 3 instead of the entire dataset…The correct rate for the entire dataset was estimated from the correct rate of the subset….First the classifier was trained using one-minute instruction dataset. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class…Correct rates were calculated for each location and were fitted by a logistic curve as a function of the evaluation score, called the correct rate function. Then, an occurrence probability curve of the evaluation score was derived by averaging proportional occurrence histograms of all birds. Multiplication of the correct rate function and the occurrence probability density provided an estimate of the probability density of correct label. Then, the overall correct rate was estimated by accumulation (or an integral) of the correct label probability density.” The examiner notes that by assigning labels to the samples in dataset 3 by use of the classifier in which the labels are determined by projecting the feature vectors of the samples onto “evaluation axes” (i.e. a performance characteristic) teaches “extract the reference data set that is similar to the target data set, based on a similarity between a performance characteristic to a number of samples of labeled data in the target data set and a performance characteristic to a number of labeled data in each of the one or more reference data sets”.).
With respect to Claim 5, Tachibana teaches the one or more processors is configured to execute the instructions to: extract the reference data set that is similar to the target data set, based on a similarity between a feature vector of data group of labels in the target data set and a feature vector of data group of labels in each of the one or more reference data sets (Tachibana Pg. 4 Col. 2 “First the classifier was trained using the one-minute instruction dataset [i.e. target dataset]. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class. Through such projection each sample value was transformed into a normalized space where the class boundary, the margin toward inside of the class, and another side margin were expressed as 0, 1, and -1, respectively. The normalized score can be derived for each label class, and the SVM classifier algorithm used in this experiment judges a data sample as belonging to the class corresponding to the evaluation axis on which the sample shows the highest value (maximum). Here, we defined the evaluation score of each sample as the maximum value among all evaluation axes…Therefore, we extracted the subset data from dataset 3 for each bird at several locations on the evaluation axis within values corresponding to bilateral margins….”). 
With respect to Claim 8, Tachibana teaches an information processing method comprising: extracting a reference data set that is similar to a target data set, from one or more reference data sets (Tachibana c.f. Figure 1 note “subset extraction” and/or “classification”. Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” The examiner notes that generating a “instruction dataset” based on a small population of a song elements (e.g. target dataset) teaches “extract a reference data set that is similar to a target data set, from one or more reference data sets”.
Based on a similarity between the reference data set and the target data set, wherein the one or more reference data sets included labeled referenced data, and the target data set include labeled target data (Tachibana Pg. 4 Col. 2 “First the classifier was trained using the one-minute instruction dataset [i.e. target dataset]. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class. Through such projection each sample value was transformed into a normalized space where the class boundary, the margin toward inside of the class, and another side margin were expressed as 0, 1, and -1, respectively. The normalized score can be derived for each label class, and the SVM classifier algorithm used in this experiment judges a data sample as belonging to the class corresponding to the evaluation axis on which the sample shows the highest value (maximum). Here, we defined the evaluation score of each sample as the maximum value among all evaluation axes…Therefore, we extracted the subset data from dataset 3 for each bird at several locations on the evaluation axis within values corresponding to bilateral margins….” 
The examiner notes that extracting a subset data (e.g. reference data set) based on an evaluation score of the samples and choosing those samples that had a score within the bilateral margins teaches “…based on a similarity between the reference data set and the target data set, wherein the one or more reference data sets included labeled referenced data, and the target data set include labeled target data…”).
Estimating a performance of a classifier, by using both the labeled data included in the extracted reference data set and the labeled target data (Tachibana Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” Pg. 3 Col. 2 “ The dataset for the evaluation (dataset 1) consisted of 64 examples per syllable type of each of eight birds. Syllable types were manually classifier by an expert researcher to generate the data for classifier evaluation…The accuracy of the classifier was assessed by cross-validation testing where the training and testing data were chosen from dataset 1 with no overlap….”
Tachibana Pg. 4 Col. 2 “The classification procedure was applied to a large dataset…The one-minute data (half of dataset 2) were first used to train the classifier. Then, the trained classifier processed one-whole-day data of 13 birds (dataset 3)…Manual labeling by an expert was performed on a subset of dataset 3…The correct rate for the entire dataset was estimated from the correct rate of the subset…” 
The examiner notes that calculating a “correct rate” of a classifer by validating the labels made by the classifier to those known to be correct (e.g. manually labeled by an expert) teaches “by using both the labeled data included in the extracted reference data set and the labeled target data”.)
Wherein the number of samples of the labeled reference data is larger than number of samples of the labeled target data (Tachibana Pg. 1 Col. 2 “We propose a semi-automatic classification procedure using an efficient classifier the [SVM]…Through this procedure, users perform manual classifier on a small population of song elements to generate an instruction dataset …Then the instruction dataset is used to train a machine classifier that processes the full dataset.” The examiner notes that Tachibana’s “instruction data set” teaches the claimed “target data set” and the reference data set is Tachibana’s “full dataset”. A person of ordinary skill in the art would realize that because the “instruction dataset” is a subset (i.e. small population) of the full dataset, the instruction dataset (i.e. target data set) “number of samples” (i.e. first number) is smaller than the number of samples (i.e. second number) in the full data set (i.e. reference data set).).
Outputting the estimated performance (Tachibana Pg. 5 c.f. Figure 2 note “correct rate vs. number of samples. The examiner notes that the performance curve and the “accuracy of the classifier” (Pg. 3 Col. 2) teach “output the estimated performance”.). 
With respect to Claim 9, Tachibana teaches a non-transitory computer readable medium recording thereon a program causing a computer to perform a method comprising:…(Tachibana Pg. 7 Col. 2 “In our computation environment (2.8-GHz CPU, 8-GB RAM, Windows 7-64 bit…”)
Extracting a reference data set that is similar to a target data set, from one or more reference data sets (Tachibana c.f. Figure 1 note “subset extraction” and/or “classification”. Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” The examiner notes that generating a “instruction dataset” based on a small population of a song elements (e.g. target dataset) teaches “extract a reference data set that is similar to a target data set, from one or more reference data sets”.
Based on a similarity between the reference data set and the target data set, wherein the one or more reference data sets included labeled referenced data, and the target data set include labeled target data (Tachibana Pg. 4 Col. 2 “First the classifier was trained using the one-minute instruction dataset [i.e. target dataset]. Then, all syllable samples in dataset 3 were labeled by the classifier. Feature vectors of all samples were projected onto evaluation axes; each axis corresponded to a label class, and the projected value represented the likelihood of each sample belonging to each class. Through such projection each sample value was transformed into a normalized space where the class boundary, the margin toward inside of the class, and another side margin were expressed as 0, 1, and -1, respectively. The normalized score can be derived for each label class, and the SVM classifier algorithm used in this experiment judges a data sample as belonging to the class corresponding to the evaluation axis on which the sample shows the highest value (maximum). Here, we defined the evaluation score of each sample as the maximum value among all evaluation axes…Therefore, we extracted the subset data from dataset 3 for each bird at several locations on the evaluation axis within values corresponding to bilateral margins….” 
The examiner notes that extracting a subset data (e.g. reference data set) based on an evaluation score of the samples and choosing those samples that had a score within the bilateral margins teaches “…based on a similarity between the reference data set and the target data set, wherein the one or more reference data sets included labeled referenced data, and the target data set include labeled target data…”).
Estimating a performance of a classifier, by using both the labeled data included in the extracted reference data set and the labeled target data (Tachibana Pg. 1 Col. 1 “We propose a semi-automatic classification procedure using an efficient classifier, the support vector machine (SVM) as one of the supervised learning algorithms. Through this procedure, users perform manual classification on a small population of song elements to generate an instruction dataset by tradition means, such as visual inspection of waveforms and spectrograms. Then, the instructions data set is used to train a machine classifier that processes the full data set…” Pg. 3 Col. 2 “ The dataset for the evaluation (dataset 1) consisted of 64 examples per syllable type of each of eight birds. Syllable types were manually classifier by an expert researcher to generate the data for classifier evaluation…The accuracy of the classifier was assessed by cross-validation testing where the training and testing data were chosen from dataset 1 with no overlap….”
Tachibana Pg. 4 Col. 2 “The classification procedure was applied to a large dataset…The one-minute data (half of dataset 2) were first used to train the classifier. Then, the trained classifier processed one-whole-day data of 13 birds (dataset 3)…Manual labeling by an expert was performed on a subset of dataset 3…The correct rate for the entire dataset was estimated from the correct rate of the subset…” 
The examiner notes that calculating a “correct rate” of a classifer by validating the labels made by the classifier to those known to be correct (e.g. manually labeled by an expert) teaches “by using both the labeled data included in the extracted reference data set and the labeled target data”.)
Wherein the number of samples of the labeled reference data is larger than number of samples of the labeled target data (Tachibana Pg. 1 Col. 2 “We propose a semi-automatic classification procedure using an efficient classifier the [SVM]…Through this procedure, users perform manual classifier on a small population of song elements to generate an instruction dataset …Then the instruction dataset is used to train a machine classifier that processes the full dataset.” The examiner notes that Tachibana’s “instruction data set” teaches the claimed “target data set” and the reference data set is Tachibana’s “full dataset”. A person of ordinary skill in the art would realize that because the “instruction dataset” is a subset (i.e. small population) of the full dataset, the instruction dataset (i.e. target data set) “number of samples” (i.e. first number) is smaller than the number of samples (i.e. second number) in the full data set (i.e. reference data set).).
Outputting the estimated performance (Tachibana Pg. 5 c.f. Figure 2 note “correct rate vs. number of samples. The examiner notes that the performance curve and the “accuracy of the classifier” (Pg. 3 Col. 2) teach “output the estimated performance”.). 
With respect to Claim 10, Tachibana teaches wherein the one or more processors is configured to execute the instructions to: generate a graph of a performance curve from the performance of the classifier trained with the labeled reference data included in the extracted reference data set and the performance of the classifier trained with the labeled target data; and outputting the graph of the performance curve as the estimated performance (Tachibana Pg. 4 Col. 2 “…The one-minute data (half of dataset 2) were first used to train the classifier. Then, the trained classifier process one-whole-day data of 13 birds (dataset 3)…Manual labeling by an expert was performed on a subset of dataset 3…The correct rate for the entire dataset was estimated from the correct rate of the subset.” 
Tachibana c.f. Figure 2 note the “performance curve” of correct rate vs. number of samples shown in Figure 2A. Further see Figure 4C and/or Figure 4D. Any or all of these graphs teach “generate a graph of a performance curve from the performance of the classifier trained with the labeled reference data included in the extracted reference data set and the performance of the classifier trained with the labeled target data; and outputting the graph of the performance curve as the estimated performance”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tachibana et al. (“Semi-automatic classification of birdsong elements using a linear support vector machine”, NPL 2014) in view of Liu et al. (“Optional SVM for Fault Diagnosis of Blast Furnace with Imbalanced data”, NPL 2011). 
With respect to Claim 6, Tachibana teaches all of the limitations of Claim 1 as discussed above. 
Tachibana, however, does not appear to explicitly disclose: 
the one or more processors is configured to execute the instructions to: when extracting the reference data set, generate one or more new reference data sets by extracting labeled data from each of the one or more reference datasets in such a way that a ratio of numbers of samples of data for respective labels in the extracted labeled data is the same or approximately the same as a ratio of numbers of samples of data for respective labels in the target data set, and extract the reference data set that is similar to the target data set from the one or more new reference data sets

Liu, however, teaches the one or more processors is configured to execute the instructions to: when extracting the reference data set, generate one or more new reference data sets by extracting labeled data from each of the one or more reference datasets in such a way that a ratio of numbers of samples of data for respective labels in the extracted labeled data is the same or approximately the same as a ratio of numbers of samples of data for respective labels in the target data set, and extract the reference data set that is similar to the target data set from the one or more new reference data sets (Liu Pg. 3 Col. 2 Note Algorithm. Specifically. “(1) randomly choose n+ majority samples and minority ones respectively as the initial training set S0. That is the same number of samples between minority class and majority class. Train the SVM classifies on S0 with those training samples (2) calculate the distances mean of the minority class and the majority class, and denote [these distances] as f+(x) and f-(x). (3) Select some ratio R1 negative training samples and run an experiment and prune the negative training samples [such ] that their distances two <w,b> = 0 and f(x) > f-(x). (4) select some ratio R2 of unlabeled (testing) documents and apply the SVM classifiers to select the positive class samples with their distances to <w,b> = 0 that the satisfy to the inequality                         
                            0
                            <
                            f
                            
                                
                                    x
                                
                            
                            ≤
                            
                                
                                    f
                                
                                
                                    +
                                
                            
                            (
                            x
                            )
                        
                    . Label them and add them to the training set…” Further c.f. Figure 3 note the “Apply ENN rule” and “obtain new training sets”. The examiner notes that obtaining new training sets (i.e. new reference data sets) based on applying a rule where selection of samples is based on a ratio such that the selected number of samples satisfies an inequality teaches “the one or more processors is configured to execute the instructions to: when extracting the reference data set, generate one or more new reference data sets by extracting labeled data from each of the one or more reference datasets in such a way that a ratio of numbers of samples of data for respective labels in the extracted labeled data is the same or approximately the same as a ratio of numbers of samples of data for respective labels in the target data set, and extract the reference data set that is similar to the target data set from the one or more new reference data sets”.).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the SVM machine and dataset generation (e.g. extraction) as taught by Tachibana modified with the ratio of number of samples as taught by Liu because manipulating the number of samples within a certain class allows the SVM algorithm to handle imbalanced datasets. This is useful because this would improve the accuracy of the SVM algorithm (c.f. Liu figure 1 and figure 2. Also Liu Pg. 3 Col. 2 step (7)). 
With respect to Claim 7, the combination of Tachibana and Liu teach the one or more processors is configured to execute the instructions to: extract the reference data set that is similar to the target data set, based on a similarity between a ratio of numbers of samples of data for respective labels in the target data set and a ratio of number of samples of data for respective labels in each of the one or more reference data sets (Liu Pg. 3 Col. 2 Note Algorithm. Specifically. “(1) randomly choose n+ majority samples and minority ones respectively as the initial training set S0. That is the same number of samples between minority class and majority class. Train the SVM classifies on S0 with those training samples (2) calculate the distances mean of the minority class and the majority class, and denote [these distances] as f+(x) and f-(x). (3) Select some ratio R1 negative training samples and run an experiment and prune the negative training samples [such ] that their distances two <w,b> = 0 and f(x) > f-(x). (4) select some ratio R2 of unlabeled (testing) documents and apply the SVM classifiers to select the positive class samples with their distances to <w,b> = 0 that the satisfy to the inequality                         
                            0
                            <
                            f
                            
                                
                                    x
                                
                            
                            ≤
                            
                                
                                    f
                                
                                
                                    +
                                
                            
                            (
                            x
                            )
                        
                    . Label them and add them to the training set…” Further c.f. Figure 3 note the “Apply ENN rule” and “obtain new training sets”. The examiner notes that obtaining a new training set by applying a rule in which a ratio is used to compare the number of samples in two datasets teaches “extract the reference data set that is similar to the target data set, based on a similarity between a ratio of numbers of samples of data for respective labels in the target data set and a ratio of number of samples of data for respective labels in each of the one or more reference data sets”.).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Xiong, Chao et al. “Adaptive Learning for Celebrity Identification with Video Context”. Similar inventive idea; note especially Section IV where a related dataset is used to construct a classifier. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934. The examiner can normally be reached 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FEN CHRISTOPHER TAMULONIS/Examiner, Art Unit 2126   
/ANN J LO/Supervisory Patent Examiner, Art Unit 2126